Exhibit 10.1

 

LOGO [g15701dsp001.jpg]

Execution Version

 

JPMorgan Chase Bank, National Association

New York Branch

383 Madison Avenue

New York, NY, 10179

October 28, 2020                

 

To:

Bed Bath & Beyond Inc.

650 Liberty Avenue

Union, NJ 07083

Attention: Gustavo Arnal, Chief Financial Officer

 

Re:

Master Confirmation—Uncollared Accelerated Share Repurchase

This master confirmation (this “Master Confirmation”), dated as of October 28,
2020, is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between
JPMorgan Chase Bank, National Association (“JPMorgan”) and Bed Bath & Beyond
Inc., a New York corporation (“Counterparty”). This Master Confirmation, taken
alone, is neither a commitment by either party to enter into any Transaction nor
evidence of a Transaction. The additional terms of any particular Transaction
shall be set forth in a Supplemental Confirmation in the form of Schedule A
hereto with such changes as the parties shall agree (a “Supplemental
Confirmation”), which shall reference this Master Confirmation and supplement,
form a part of, and be subject to this Master Confirmation. This Master
Confirmation and each Supplemental Confirmation together shall constitute a
“Confirmation” as referred to in the Agreement specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and JPMorgan as to
the subject matter and terms of each Transaction to which this Master
Confirmation and such Supplemental Confirmation relate and shall supersede all
prior or contemporaneous written or oral communications with respect thereto.

This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the ISDA 2002 Master
Agreement (the “Agreement”) as if JPMorgan and Counterparty had executed the
Agreement on the date of this Master Confirmation (but without any Schedule
except for (i) the election of New York law as the governing law (without
reference to its choice of law provisions) and (ii) the election that Multiple
Transaction Payment Netting shall apply to the Transactions).

The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between JPMorgan and Counterparty or any
confirmation or other agreement between JPMorgan and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between JPMorgan and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which
JPMorgan and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement, and the occurrence of any Event of Default or Termination
Event under the Agreement with respect to either party or any Transaction shall
not, by itself, give rise to any right or obligation under any such other
agreement or deemed agreement. Notwithstanding anything to the contrary in any
other agreement between the parties or their Affiliates, the Transactions shall
not be “Specified Transactions” (or similarly treated) under any other agreement
between the parties or their Affiliates.

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.

If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, such Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation;
(ii) this Master Confirmation; (iii) the Equity Definitions; and (iv) the
Agreement.



--------------------------------------------------------------------------------

1. Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation relating to any Transaction, shall govern such Transaction.

 

General Terms.   

Trade Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Buyer:

   Counterparty

Seller:

   JPMorgan

Shares:

   The common stock of Counterparty, par value USD 0.01 per share (Exchange
symbol “BBBY”).

Exchange:

   The NASDAQ Global Select Market

Related Exchange(s):

   All Exchanges.

Prepayment/Variable Obligation:

   Applicable

Prepayment Amount:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Prepayment Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.
Valuation.   

VWAP Price:

   For any Exchange Business Day, the Rule 10b-18 volume-weighted average price
per Share on such Exchange Business Day, as published on Bloomberg Page “BBBY
<Equity> AQR SEC” or any successor page thereto at 4:15 p.m. (New York City
time) (or 15 minutes following the end of any extension of the regular trading
session), or, if such price is not so reported on such Exchange Business Day or
if such price is manifestly erroneous, the volume-weighted average price at
which the Shares trade as reported in the composite transactions for United
States exchanges and quotation systems, during the regular trading session for
the Exchange on such Exchange Business Day, excluding (i) trades that do not
settle regular way, (ii) opening (regular way) reported trades in the
consolidated system on such Exchange Business Day, (iii) trades that occur in
the last ten minutes before the scheduled close of trading on the Exchange on
such Exchange Business Day and ten minutes before the scheduled close of the
primary trading in the market where the trade is effected, and (iv) trades on
such Exchange Business Day that do not satisfy the requirements of Rule
10b-18(b)(3) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), as determined in good faith and a commercially reasonable
manner by the Calculation Agent (all such trades other than any trades described
in clauses (i) to (iv) above, “Rule 10b-18 Eligible Transactions”).

 

2



--------------------------------------------------------------------------------

Forward Price:

   For each Transaction, the arithmetic average of the VWAP Prices for all of
the Exchange Business Days in the Calculation Period for such Transaction,
subject to “Valuation Disruption” below.

Forward Price Adjustment Amount:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Calculation Period:

   For each Transaction, the period from, and including, the Calculation Period
Start Date for such Transaction to, and including, the Termination Date for such
Transaction.

Calculation Period Start Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Termination Date:

   For each Transaction, the Scheduled Termination Date for such Transaction;
provided that JPMorgan shall have the right to designate any Exchange Business
Day on or after the First Acceleration Date to be the Termination Date for all
or any part of such Transaction (an “Accelerated Termination Date”) by
delivering notice (an “Accelerated Notice”) to Counterparty of any such
designation prior to 6:00 p.m. (New York City time) on the Exchange Business Day
immediately following the designated Accelerated Termination Date. JPMorgan
shall specify in each Acceleration Notice the portion of the Prepayment Amount
that is subject to acceleration, which shall not be less than 25% of the full
Prepayment Amount unless such portion is equal to all of the then-remaining
Prepayment Amount. If the portion of the Prepayment Amount that is subject to
acceleration is less than the full Prepayment Amount, then the Calculation Agent
shall make appropriate technical adjustments to the terms of the Transaction to
reflect the partial settlement of the Prepayment Amount (including cumulative
adjustments to take into account all prior Accelerated Termination Dates).

Scheduled Termination Date:

   For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.

First Acceleration Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Valuation Disruption:

   The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period or Settlement Valuation Period” after the word “material,” in
the third line thereof.    Section 6.3(d) of the Equity Definitions is hereby
amended by deleting the remainder of the provision following the term “Scheduled
Closing Time” in the fourth line thereof.

 

3



--------------------------------------------------------------------------------

   Notwithstanding anything to the contrary in the Equity Definitions, if a
Disrupted Day occurs (i) in the Calculation Period, the Calculation Agent may,
in its good faith and commercially reasonable discretion, postpone the First
Acceleration Date and the Scheduled Termination Date, or (ii) in the Settlement
Valuation Period, the Calculation Agent may extend the Settlement Valuation
Period, in each case, by one Scheduled Trading Day for each Disrupted Day by
delivering notice in writing to Counterparty of such postponement or extension
and any related adjustments within two (2) Scheduled Trading Days of such
Disrupted Day or, if earlier, the previously scheduled Scheduled Termination
Date or last day of the Settlement Valuation Period, as applicable. The
Calculation Agent may also determine that (i) such Disrupted Day is a Disrupted
Day in full, in which case the VWAP Price for such Disrupted Day shall not be
included for purposes of determining the Forward Price or the Settlement Price,
as the case may be, or (ii) such Disrupted Day is a Disrupted Day only in part,
in which case the VWAP Price for such Disrupted Day shall be determined by the
Calculation Agent based on Rule 10b-18 Eligible Transactions in the Shares on
such Disrupted Day taking into account the nature and duration of the relevant
Market Disruption Event, and the weighting of the VWAP Price for the relevant
Exchange Business Days during the Calculation Period or the Settlement Valuation
Period, as the case may be, shall be adjusted in a commercially reasonable
manner by the Calculation Agent for purposes of determining the Forward Price or
the Settlement Price, as the case may be, with such adjustments based on the
duration of any Market Disruption Event and the volume, historical trading
patterns and price of the Shares, and the Calculation Agent shall provide
Counterparty notice of any such adjustments promptly following any such
partially Disrupted Day. Any Exchange Business Day on which, as of the date
hereof, the Exchange is scheduled to close prior to its normal close of trading
shall be deemed not to be an Exchange Business Day; if a closure of the Exchange
prior to its normal close of trading on any Exchange Business Day is scheduled
following the date hereof, then such Exchange Business Day shall be deemed to be
a Disrupted Day in full.    If a Disrupted Day occurs during the Calculation
Period for any Transaction or the Settlement Valuation Period for any
Transaction, as the case may be, and each of the nine immediately following
Scheduled Trading Days is a Disrupted Day (a “Disruption Event”), then the
Calculation Agent, in its good faith and commercially reasonable discretion, may
deem such ninth Scheduled Trading Day (and each consecutive Disrupted Day
thereafter) to be an Exchange Business Day that is not a Disrupted Day and
determine the 10b-18 VWAP Price for such day using its good faith and
commercially reasonable estimate of the value of the Shares on such day based on
the volume, historical trading patterns and price of the Shares.

 

4



--------------------------------------------------------------------------------

Settlement Terms.

  

Settlement Procedures:

   For each Transaction:   

(i) if the Number of Shares to be Delivered for such Transaction is positive,
Physical Settlement shall be applicable to such Transaction; provided that
JPMorgan does not, and shall not, make the agreement or the representations set
forth in Section 9.11 of the Equity Definitions related only to the restrictions
imposed by applicable securities laws with respect to any Shares delivered by
JPMorgan to Counterparty under any Transaction by virtue of Counterparty being
the Issuer; or

  

(ii)  if the Number of Shares to be Delivered for such Transaction is negative,
then the Counterparty Settlement Provisions in Annex A hereto shall apply to
such Transaction.

Number of Shares to be Delivered:

   For each Transaction, a number of Shares (rounded to the nearest whole
number) equal to (a)(i) the Prepayment Amount for such Transaction, divided by
(ii)(A) the Forward Price for such Transaction minus (B) the Forward Price
Adjustment Amount for such Transaction, minus (b) the number of Initial Shares
delivered to Counterparty for such Transaction; provided that if the result of
the calculation in clause (a)(ii) is equal to or less than the Floor Price for
such Transaction, then the Number of Shares to be Delivered for such Transaction
shall be determined as if clause (a)(ii) were replaced with “(ii) the Floor
Price for such Transaction”. For the avoidance of doubt, if the Forward Price
Adjustment Amount for any Transaction is a negative number, clause (a)(ii) of
the immediately preceding sentence shall be equal to (A) the Forward Price for
such Transaction, plus (B) the absolute value of the Forward Price Adjustment
Amount.

Floor Price:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Excess Dividend Amount:

   For the avoidance of doubt, all references to the Excess Dividend Amount
shall be deleted from Section 9.2(a)(iii) of the Equity Definitions.

Settlement Date:

   For each Transaction, if the Number of Shares to be Delivered for all or such
portion of such Transaction being settled is positive (x) in the case of an
Accelerated Termination Date, the date that is one Settlement Cycle immediately
following the date on which JPMorgan delivers notice of such Accelerated
Termination Date and (y) in the case of a Termination Date occurring on the
Scheduled Termination Date, the date that is one Settlement Cycle immediately
following the Termination Date, in either case, for all or such portion of such
Transaction (the final Settlement Date, the “Final Settlement Date”).

Settlement Currency:

   USD

 

5



--------------------------------------------------------------------------------

Initial Share Delivery:

   For each Transaction, JPMorgan shall deliver a number of Shares equal to the
Initial Shares for such Transaction to Counterparty on the Initial Share
Delivery Date for such Transaction in accordance with Section 9.4 of the Equity
Definitions, with such Initial Share Delivery Date deemed to be a “Settlement
Date” for purposes of such Section 9.4.

Initial Share Delivery Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Initial Shares:

   For each Transaction, as set forth in the related Supplemental Confirmation.
Share Adjustments.   

Potential Adjustment Event:

   In addition to the events described in Section 11.2(e) of the Equity
Definitions, it shall constitute an additional Potential Adjustment Event if the
Scheduled Termination Date for the relevant Transaction is postponed pursuant to
“Valuation Disruption” above (including, for the avoidance of doubt, pursuant to
Section 7 hereof), in which case the Calculation Agent shall, in its
commercially reasonable discretion, adjust any relevant terms of such
Transaction as necessary to preserve as nearly as practicable the fair value of
such Transaction prior to such postponement, which adjustments shall solely be
based upon changes in stock price, volatility, expected dividends, stock loan
rate, value of any commercially reasonable Hedge Positions in connection with
the Transaction and liquidity relevant to the Shares or to such Transaction.

Excess Dividend:

   Any dividend or distribution on the Shares (other than any dividend or
distribution of the type described in Section 11.2(e)(i) or
Section 11.2(e)(ii)(A) of the Equity Definitions or any Extraordinary Dividend)
“Extraordinary Dividend” means the per Share cash dividend or distribution, or a
portion thereof, declared by Counterparty on the Shares that is classified by
the board of directors of Counterparty as an “extraordinary” dividend.

Consequences of Excess Dividend:

   The declaration by the Issuer of any Excess Dividend, the ex-dividend date
for which occurs or is scheduled to occur during the Relevant Dividend Period
for any Transaction, shall, at JPMorgan’s election acting in good faith and a
commercially reasonable manner, either (x) constitute an Additional Termination
Event in respect of such Transaction, with Counterparty as the sole Affected
Party and such Transaction as the sole Affected Transaction or (y) result in a
commercially reasonable adjustment, by the Calculation Agent, to the Floor Price
as the Calculation Agent determines appropriate to preserve the fair value of
such Transaction after taking into account such Excess Dividend.

 

6



--------------------------------------------------------------------------------

Method of Adjustment:

   Calculation Agent Adjustment

Relevant Dividend Period:

   For each Transaction, the period from, and including, the Trade Date for such
Transaction to, and including, the Relevant Dividend Period End Date for such
Transaction.

Relevant Dividend Period End Date:

   For each Transaction, if the Number of Shares to be Delivered for such
Transaction is negative, the last day of the Settlement Valuation Period;
otherwise, the Termination Date for such Transaction.

Agreement Regarding Dividends:

   Notwithstanding any other provision of this Master Confirmation, the Equity
Definitions or the Agreement to the contrary, in calculating any adjustment
pursuant to Article 11 of the Equity Definitions or any amount payable in
respect of any termination or cancellation of the Transaction pursuant to
Article 12 of the Equity Definitions or Section 6 of the Agreement, the
Calculation Agent shall not take into account changes to any dividends since the
Trade Date. For the avoidance of doubt, if an Early Termination Date occurs in
respect of the Transaction, the amount payable pursuant to Section 6 of the
Agreement in respect of such Early Termination Date shall be determined without
regard to the difference between actual dividends declared and expected
dividends as of the Trade Date. Extraordinary Events.   

Consequences of Merger Events:

  

(a) Share-for-Share:

   Modified Calculation Agent Adjustment

 

7



--------------------------------------------------------------------------------

(b) Share-for-Other:

   Cancellation and Payment

(c) Share-for-Combined:

   Component Adjustment

Tender Offer:

   Applicable, provided that Section 12.1(d) of the Equity Definitions shall be
amended by replacing the reference to “10%” with “25%”.

Consequences of Tender Offers:

  

(a) Share-for-Share:

   Modified Calculation Agent Adjustment

(b) Share-for-Other:

   Modified Calculation Agent Adjustment

(c) Share-for-Combined:

   Modified Calculation Agent Adjustment

Any adjustment to the terms of any Transaction hereunder and the determination
of any amounts due upon termination of any Transaction hereunder as a result of
a Merger Event or Tender Offer shall be made without duplication in respect of
any prior adjustment hereunder (including, without limitation, any prior
adjustment pursuant to Section 11 below).

Nationalization, Insolvency or Delisting:

   Cancellation and Payment; provided that in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall be deemed to be the Exchange.

Additional Disruption Events:

  

(a) Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Positions” and (iii) immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date”; provided
further that Section 12.9(a)(ii) of the Equity Definitions is hereby amended by
replacing the parenthetical beginning after the word “regulation” in the second
line thereof with the words “(including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute)”. Notwithstanding anything to the
contrary in the Equity Definitions, a Change in Law described in clause (Y) of
Section 12.9(a)(ii) of the Equity Definitions shall not constitute a Change in
Law and instead shall constitute an Increased Cost of Hedging as described in
Section 12.9(a)(vi) of the Equity Definitions (as if Increased Cost of Hedging
were applicable with JPMorgan as the Hedging Party and Determining Party).

 

8



--------------------------------------------------------------------------------

(b) Failure to Deliver:

   Applicable

(c) Insolvency Filing:

   Applicable

(d) Loss of Stock Borrow:

   Applicable

Maximum Stock Loan Rate:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Hedging Party:

   JPMorgan

Determining Party:

   JPMorgan

(e) Hedging Disruption:

   Applicable

Hedging Party:

   JPMorgan

Determining Party:

   JPMorgan

(f) Increased Cost of Stock Borrow:

   Applicable

Initial Stock Loan Rate:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Hedging Party:

   JPMorgan

Determining Party:

   JPMorgan

Hedging Adjustments:

   For the avoidance of doubt, whenever the Calculation Agent is called upon to
make an adjustment pursuant to the terms of this Master Confirmation or the
Equity Definitions to take into account the effect of an event, the Calculation
Agent shall make such adjustment by reference to the effect of such event on a
hypothetical equity derivatives dealer, assuming that such hypothetical equity
derivatives dealer maintains a commercially reasonable Hedge Position.

Determining Party Provisions:

   Following any determination or calculation by the Determining Party
hereunder, upon a written request by Counterparty, the Determining Party shall
promptly (but in any event within three Scheduled Trading Days of the
Determining Party’s receipt of such request) provide to Counterparty a report
displaying in reasonable detail the basis for such determination or calculation,
as the case may be, it being understood and agreed that the Determining Party
shall not be obligated to disclose any proprietary or confidential models or any
other confidential or proprietary information, in each case, used by it for such
determination or calculation.

Non-Reliance/Agreements and

  

Acknowledgements Regarding Hedging Activities/Additional Acknowledgements:

   Applicable

2.  Calculation Agent.

   JPMorgan; provided that, following the occurrence of an Event of Default
described in Section 5(a)(vii) of the Agreement with respect to which JPMorgan
is the Defaulting Party, Counterparty shall have the right to designate a
nationally recognized third-party dealer in over-the-counter corporate equity
derivatives to act as the Calculation Agent. Whenever the Calculation Agent is
required to act or to exercise judgment in any way with respect to any
Transaction hereunder, it will do so in good faith and in a commercially
reasonable manner.

 

9



--------------------------------------------------------------------------------

   Following any adjustment, determination or calculation by the Calculation
Agent hereunder, upon a written request by Counterparty, the Calculation Agent
shall promptly (but in any event within three Scheduled Trading Days of the
Calculation Agent’s receipt of such request) provide to Counterparty a report
displaying in reasonable detail the basis for such adjustment, determination or
calculation, as the case may be, it being understood that the Calculation Agent
shall not be obligated to disclose any proprietary or confidential models or any
other confidential or proprietary information, in each case, used by it for such
adjustment, determination or calculation.

 

3.

Account Details.

 

  (a)

Account for payments to Counterparty:

 

  Bank:



  ABA#:



  Acct No.:



  Beneficiary:



  Ref:



Account for delivery of Shares to Counterparty:

Stock Transfer Agent:

Company:

Acct No.:

Beneficiary:

 

  (b)

Account for payments to JPMorgan:

 

  Bank:



  ABA#:



  Acct No.:



  Beneficiary:



  Ref:



Account for delivery of Shares to JPMorgan:

 

 

4.

Offices.

 

  (a)

The Office of Counterparty for each Transaction is: Inapplicable, Counterparty
is not a Multibranch Party.

 

  (b)

The Office of JPMorgan for each Transaction is: New York

JPMorgan Chase Bank, National Association

New York Branch

383 Madison Avenue

New York, NY, 10179

 

10



--------------------------------------------------------------------------------

5.

Notices.

 

  (a)

Address for notices or communications to Counterparty:

Attention:             

Telephone No.:     

Email Address:     

With a copy to:

Attention:            

Email Address:    

 

  (b)

Address for notices or communications to JPMorgan:

Email:    

With a copy to:

Attention:          

Title:                 

Telephone No.:

Email Address:

 

6.

Representations, Warranties and Agreements.

 

  (a)

Additional Representations, Warranties and Covenants of Each Party. In addition
to the representations, warranties and covenants in the Agreement, each party
represents, warrants and covenants to the other party that:

 

  (i)

It is an “eligible contract participant” (as such term is defined in the
Commodity Exchange Act, as amended).

 

  (ii)

The offer and sale of each Transaction to it is intended to be exempt from
registration under the Securities Act of 1933, as amended (the “Securities
Act”), by virtue of Section 4(a)(2) thereof. Accordingly, each party represents
and warrants to the other that (A) it has the financial ability to bear the
economic risk of its investment in each Transaction and is able to bear a total
loss of its investment, (B) it is an “accredited investor” as that term is
defined under Regulation D under the Securities Act and (C) the disposition of
each Transaction is restricted under this Master Confirmation, the Securities
Act and state securities laws.

 

  (b)

Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to JPMorgan that:

 

  (i)

As of the Trade Date for each Transaction hereunder, (A) such Transaction is
being entered into pursuant to a publicly disclosed Share buy-back program and
its Board of Directors has approved the use of structured share repurchase
transactions to effect the Share buy-back program, and (B) there is no internal
policy of Counterparty, whether written or oral, that would prohibit
Counterparty from entering into any aspect of such Transaction, including,
without limitation, the purchases of Shares to be made pursuant to such
Transaction.

 

11



--------------------------------------------------------------------------------

  (ii)

As of the Trade Date for each Transaction hereunder, Counterparty is not engaged
in any “issuer tender offer” within the meaning of Rule 13e-4 under the Exchange
Act and Counterparty is not aware of any “third-party tender offer” with respect
to the Shares within the meaning of Rule 13e-1 under the Exchange Act.

 

  (iii)

As of the Trade Date for each Transaction hereunder, it is not entering into
such Transaction (A) on the basis of, and is not aware of, any material
non-public information regarding Counterparty or the Shares, (B) in anticipation
of, in connection with, or to facilitate, a distribution of its securities, a
self tender offer or a third-party tender offer in violation of the Exchange Act
or (C) to create actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for the Shares) or to raise or depress
or otherwise manipulate the price of the Shares (or any security convertible
into or exchangeable for the Shares), in each case in violation of the Exchange
Act.

 

  (iv)

Counterparty (A) is capable of evaluating investment risks independently, both
in general and with regard to the Transactions hereunder and similar investment
strategies involving a security or securities; (B) will exercise independent
judgment in evaluating the recommendations of any broker-dealer or its
associated persons, unless it has otherwise notified the broker-dealer in
writing; and (C) has total assets of at least USD 50,000,000 as of the date
hereof.

 

  (v)

As of the Trade Date for each Transaction hereunder, and as of the date of any
election with respect to any Transaction hereunder, Counterparty’s most recent
Annual Report on Form 10-K, together with all reports subsequently filed by it
pursuant to the Exchange Act, taken together and as amended and supplemented to
the date of this representation, do not, as of their respective filing dates,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

  (vi)

Counterparty has made, and will make, all filings it determines, based on advice
of counsel, are required to be made by it with the Securities and Exchange
Commission, any securities exchange or any other regulatory body with respect to
each Transaction.

 

  (vii)

(A) The Shares are not, as of the Calculation Period Start Date, and
(B) Counterparty will not, at any time during any Regulation M Period (as
defined below) for any Transaction, cause the Shares to be, subject to a
“restricted period” (as defined in Regulation M promulgated under the Exchange
Act) unless, in the case of clause (B), Counterparty has provided written notice
to JPMorgan of such restricted period not later than the Scheduled Trading Day
immediately preceding the first day of such “restricted period”; Counterparty
acknowledges that any such notice may cause a Disrupted Day to occur pursuant to
Section 7 hereof; accordingly, Counterparty acknowledges that its delivery of
such notice must comply with the standards set forth in Section 8 hereof.
Counterparty is not currently contemplating any “distribution” (as defined in
Regulation M promulgated under the Exchange Act) of Shares, or any security for
which Shares are a “reference security” (as defined in Regulation M promulgated
under the Exchange Act). “Regulation M Period” means, for any Transaction,
(A) the Relevant Period (as defined below) for such Transaction, (B) the
Settlement Valuation Period, if any, for such Transaction and (C) the Seller
Termination Purchase Period (as defined below), if any, for such Transaction.
“Relevant Period” means, for any Transaction, the period commencing on the
Calculation Period Start Date for such Transaction and ending on the later of
(1) the earlier of (x) the Scheduled Termination Date and (y) the last
Additional Relevant Day (as specified in the related Supplemental Confirmation)
for such Transaction, or such earlier day as elected by JPMorgan and
communicated to Counterparty on such day (or, if later, the First Acceleration
Date without regard to any acceleration thereof pursuant to “Special Provisions
for Acquisition Transaction Announcements” below) and (2) if Section 15 hereof
is applicable to such Transaction, the date on which all deliveries owed
pursuant to such Section 15 have been made.

 

12



--------------------------------------------------------------------------------

  (viii)

As of the Trade Date, the Prepayment Date and any date on which Counterparty
makes a Settlement Method Election for a Transaction, Counterparty is not, and
will not be, “insolvent” (as such term is defined under Section 101(32) of the
U.S. Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”)) and Counterparty would be able to purchase a number of Shares with a
value equal to the Prepayment Amount in compliance with the laws of the
jurisdiction of Counterparty’s incorporation.

 

  (ix)

Counterparty is not, and after giving effect to each Transaction will not be,
required to register as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

 

  (x)

Counterparty has not entered, and will not enter, into any repurchase
transaction with respect to the Shares (or any security convertible into or
exchangeable for the Shares) (including, without limitation, any agreements
similar to the Transactions described herein) except with JPMorgan or any of its
Affiliates, where any initial hedge period, calculation period, relevant period,
settlement valuation period or seller termination purchase period (each however
defined) in such other transaction is scheduled or expected to overlap at any
time with any Relevant Period, any Settlement Valuation Period (if applicable)
or any Seller Termination Purchase Period (if applicable) under this Master
Confirmation. In the event that the initial hedge period, relevant period,
calculation period or settlement valuation period in any other transaction
overlaps with any Relevant Period, any Settlement Valuation Period (if
applicable) or any Seller Termination Purchase Period (if applicable) under this
Master Confirmation as a result of any postponement of the Scheduled Termination
Date or extension of the Settlement Valuation Period pursuant to “Valuation
Disruption” above or any analogous provision in such other transaction,
Counterparty shall use commercially reasonable efforts to promptly amend such
other transaction to avoid any such overlap.

 

  (xi)

Counterparty shall, at least one day prior to the first day of the Calculation
Period, the Settlement Valuation Period, if any, or the Seller Termination
Purchase Period, if any, for any Transaction, notify JPMorgan of the total
number of Shares purchased in Rule 10b-18 purchases of blocks pursuant to the
once-a-week block exception set forth in paragraph (b)(4) of Rule 10b-18 under
the Exchange Act (“Rule 10b-18”) by or for Counterparty or any person that
Counterparty reasonably determines is an “affiliated purchaser” (as defined in
Rule 10b-18) during each of the four calendar weeks preceding such day and
during the calendar week in which such day occurs (“Rule 10b-18 purchase” and
“blocks” each being used as defined in Rule 10b-18), which notice shall be
substantially in the form set forth in Schedule B hereto, it being agreed that,
if Counterparty shall have failed to provide such notice on a timely basis,
Counterparty shall be deemed to have provided a notice indicating there have
been no such purchases, other than any such purchases made through JPMorgan or
any of its Affiliates.

 

  (xii)

The assets of Counterparty do not constitute “plan assets” under the Employee
Retirement Income Security Act of 1974, as amended, the Department of Labor
Regulations promulgated thereunder or similar law.

 

  (c)

Additional Representations, Warranties and Covenants of JPMorgan. In addition to
the representations, warranties and covenants in the Agreement, JPMorgan
represents, warrants and covenants to Counterparty that:

 

  (i)

JPMorgan agrees that, with respect to purchases of Shares by JPMorgan or any of
its affiliates in connection with its hedging activities in relation to any
Transaction, JPMorgan or such affiliate will use commercially reasonable
efforts, during any Settlement Valuation Period or Seller Termination Purchase
Period for any Transaction, to make all purchases of Shares in connection with
such Transaction in a manner that would comply with the limitations set forth in
clauses (b)(1), (b)(2), (b)(3) and (b)(4) and (c) of Rule 10b-18, as if such
rule were applicable to such purchases and taking into account any applicable
Securities and Exchange Commission no-action letters as appropriate, and subject
to any delays between the execution and reporting of a trade of the Shares on
the Exchange and other circumstances reasonably beyond JPMorgan’s control;
provided that the foregoing agreement shall not apply to purchases made to
dynamically hedge for JPMorgan’s own account or the account of its affiliate(s)
the optionality arising under a Transaction in respect of a Calculation Period
(including, for the avoidance of doubt, timing optionality). Without limiting
the generality of the first sentence of this Section 6(c)(i), JPMorgan shall not
be responsible for any failure to comply with Rule 10b-18(b)(3) to the extent
any transaction that was executed (or deemed to be executed) by or on behalf of
the Counterparty or an affiliated purchaser pursuant to a separate agreement is
not deemed to be an “independent bid” or an “independent transaction” for
purposes of Rule 10b-18(b)(3).

 

 

13



--------------------------------------------------------------------------------

  (ii)

JPMorgan and its affiliates have implemented reasonable policies and procedures,
taking into consideration the nature of their business, designed to ensure that
individuals making investment decisions related to each Transaction and the
hedging thereof do not violate laws prohibiting trading on the basis of material
non-public information.

 

7.

Regulatory Disruption. In the event that JPMorgan concludes, in its good faith
and commercially reasonable discretion, upon the advice of counsel, that it is
appropriate with respect to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by JPMorgan, but provided that such policies or procedures are related
to legal, regulatory, or self-regulatory issues and are generally applicable in
similar situations and applied to any Transaction hereunder in a
non-discriminatory manner), for it to refrain from or decrease any market
activity in which it would otherwise engage in order to establish or maintain a
commercially reasonable Hedge Position in connection with a Transaction on any
Scheduled Trading Day or Days during the Calculation Period or, if applicable,
the Settlement Valuation Period, JPMorgan may by written notice to Counterparty
elect to deem that a Market Disruption Event has occurred and will be continuing
on such Scheduled Trading Day or Days, subject to the other provisions under
“Valuation Disruption” under Section 1 above.

 

8.

10b5-1 Plan. Counterparty represents, warrants and covenants to JPMorgan that:

 

  (a)

Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any other
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares. Counterparty acknowledges that it is the intent of the parties
that each Transaction entered into under this Master Confirmation comply with
the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c).

 

  (b)

During the Calculation Period and the Settlement Valuation Period, if any, for
any Transaction and in connection with the delivery of any Alternative Delivery
Units for any Transaction, JPMorgan (or its agent or Affiliate) may effect
transactions in Shares in connection with such Transaction. The timing of such
transactions by JPMorgan, the price paid or received per Share pursuant to such
transactions and the manner in which such transactions are made, including,
without limitation, whether such transactions are made on any securities
exchange or privately, shall be within the sole judgment of JPMorgan.
Counterparty acknowledges and agrees that all such transactions shall be made in
JPMorgan’s sole judgment and for JPMorgan’s own account.

 

  (c)

Counterparty does not have, and shall not attempt to exercise, any control or
influence over how, when or whether JPMorgan (or its agent or Affiliate) makes
any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) in
connection with any Transaction, including, without limitation, over how, when
or whether JPMorgan (or its agent or Affiliate) enters into any hedging
transactions. Counterparty represents and warrants that it has consulted with
its own advisors as to the legal aspects of its adoption and implementation of
this Master Confirmation and each Supplemental Confirmation under Rule 10b5-1.

 

14



--------------------------------------------------------------------------------

  (d)

Counterparty acknowledges and agrees that any amendment, modification or waiver
of this Master Confirmation or any Supplemental Confirmation must be effected in
accordance with the requirements for the amendment of a “plan” as defined in
Rule 10b5-1(c). Without limiting the generality of the foregoing, any such
amendment, modification or waiver shall be made in good faith and not as part of
a plan or scheme to evade the prohibitions of Rule 10b-5, and no such amendment,
modification or waiver shall be made at any time at which Counterparty is aware
of any material non-public information regarding Counterparty or the Shares.

 

  (e)

Counterparty shall use commercially reasonable efforts to comply with the
Communications Procedures attached as Annex B hereto.

 

9.

Counterparty Purchases. Counterparty or any person that Counterparty reasonably
determines is an “affiliated purchaser” (as defined in Rule 10b-18) shall not,
without the prior written consent of JPMorgan, directly or indirectly
(including, without limitation, by means of a derivative instrument) purchase,
offer to purchase, place any bid or limit order that would effect a purchase of,
or commence any tender offer relating to, any Shares (or equivalent interest,
including, without limitation, a unit of beneficial interest in a trust or
limited partnership or a depository share), listed contracts on the Shares or
securities that are convertible into, or exchangeable or exercisable for Shares
(including, without limitation, any Rule 10b-18 purchases of blocks (as defined
in Rule 10b-18)) during any Relevant Period, any Settlement Valuation Period (if
applicable) or any Seller Termination Purchase Period (if applicable), under
this Master Confirmation; provided that this Section 9 shall not apply to any
(i) privately negotiated, unsolicited or off-market purchase of Shares (or any
security convertible into or exchangeable or exercisable for Shares); (ii)
purchase of Shares pursuant to the issuance or exercise of any stock option or
other employee benefit or similar arrangement granted to former or current
employees, officers, directors, or other affiliates of Counterparty, including
the withholding and/or purchase of Shares from holders of such options or other
employee benefits or similar arrangements to satisfy payment of the option
exercise price (or similar obligation) and/or satisfy tax withholding
requirements in connection with the exercise of such option or other employee
benefit or similar arrangement; (iii) purchase of Shares from holders of
performance shares or units or restricted shares or units to satisfy tax
withholding requirements in connection with vesting; (iv) the conversion or
exchange by holders of any convertible or exchangeable securities of
Counterparty previously issued; (v) purchase of Shares effected by or for a plan
by an agent independent of Counterparty, in each case, to the extent that such
transaction or event does not constitute a “Rule 10b-18 purchase” (as defined in
Rule 10b-18); or (vi) purchases of Shares on behalf of any officer or director
of Counterparty effected pursuant to a trading plan that complies with Rule
10b5-1 under the Exchange Act so long as such purchases do not in the aggregate
exceed, on any Exchange Business Day, 3% of the ADTV (as defined in Rule 10b-18)
for the Shares.

 

10.

Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions:

 

  (a)

Counterparty agrees that it:

 

  (i)

will not during the period commencing on the Trade Date for any Transaction and
ending on the last day of the Relevant Period or, if applicable, the later of
the last day of the Settlement Valuation Period and the last day of the Seller
Termination Purchase Period, for such Transaction make, or, to the extent within
its control, permit to be made, any public announcement (as defined in Rule
165(f) under the Securities Act) of any Merger Transaction or potential Merger
Transaction (a “Merger Announcement”) unless such Merger Announcement is made
prior to the opening or after the close of the regular trading session on the
Exchange for the Shares;

 

  (ii)

shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify JPMorgan following any such Merger
Announcement that such Merger Announcement has been made; and

 

  (iii)

shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) provide JPMorgan with written notice specifying
(i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in Rule
10b-18) during the three full calendar months immediately preceding the
announcement date of any Merger Transaction or potential Merger Transaction that
were not effected through JPMorgan or its Affiliates and (ii) the number of
Shares purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange
Act for the three full calendar months preceding the announcement date of any
Merger Transaction or potential Merger Transaction. Such written notice shall be
deemed to be a certification by Counterparty to JPMorgan that such information
is true and correct. In addition, Counterparty shall promptly notify JPMorgan of
the earlier to occur of the completion of such transaction and the completion of
the vote by target shareholders.

 

 

15



--------------------------------------------------------------------------------

  (b)

Counterparty acknowledges that any such Merger Announcement or delivery of a
notice with respect thereto may cause the terms of any Transaction to be
adjusted; accordingly, Counterparty acknowledges that its delivery of such
notice must comply with the standards set forth in Section 8 hereof.

 

  (c)

Without limitation on Section 11 hereof, upon the occurrence of any Merger
Announcement (whether made by Counterparty or a third party), the Calculation
Agent shall (i) suspend the Calculation Period and/or any Settlement Valuation
Period and/or (ii) make commercially reasonable adjustments to the terms of any
Transaction, including, without limitation, the Scheduled Termination Date or
the Forward Price Adjustment Amount (which adjustment shall solely be based upon
changes in stock price, volatility, expected dividends, stock loan rate, value
of any commercially reasonable Hedge Positions in connection with the
Transaction, liquidity relevant to the Shares or to such Transaction and taking
into account whether the Calculation Period had fewer Scheduled Trading Days
than originally anticipated) to account for the economic effect of such
suspension on the Transaction.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act, other than, solely for purposes of this Section 10, any such
transaction in which the consideration consists solely of cash and there is no
valuation period.

 

11.

Special Provisions for Acquisition Transaction Announcements. Notwithstanding
anything to the contrary herein or in the Equity Definitions:

 

  (a)

If an Acquisition Transaction Announcement occurs after the Trade Date and on or
prior to the Final Settlement Date for a Transaction, then the Calculation Agent
shall make such commercially reasonable adjustments to the exercise, settlement,
payment or any other terms of such Transaction as the Calculation Agent
determines commercially reasonable (including, without limitation and for the
avoidance of doubt, adjustments that would allow the Number of Shares to be
Delivered to be less than zero), at such time or at multiple times as the
Calculation Agent determines appropriate, to account for the economic effect on
such Transaction of such event (which adjustments shall solely account for
changes in volatility, expected dividends, stock loan rate, value of any
commercially reasonable Hedge Positions in connection with the Transaction and
liquidity relevant to the Shares or to such Transaction, taking into account
whether the Calculation Period had fewer Scheduled Trading Days than originally
anticipated). If an Acquisition Transaction Announcement occurs after the Trade
Date, but prior to the First Acceleration Date of any Transaction, the First
Acceleration Date shall be the date of such Acquisition Transaction
Announcement. If the Number of Shares to be Delivered for any settlement of any
Transaction is a negative number, then the terms of the Counterparty Settlement
Provisions in Annex A hereto shall apply.

 

  (b)

“Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction or an event that, if consummated, would result in an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding that, if consummated, would result in an Acquisition Transaction,
(iii) the announcement of the intention to solicit or enter into, or to explore
strategic alternatives or other similar undertaking that includes (as stated in
such announcement), an Acquisition Transaction, (iv) any other announcement that
in the reasonable judgment of the Calculation Agent is reasonably likely to
result in an Acquisition Transaction, or (v) any announcement of any material
change or amendment to any previous Acquisition Transaction Announcement
(including any announcement of the abandonment of any such previously announced
Acquisition Transaction, agreement, letter of intent, understanding or
intention), in each case, by Counterparty or any entity or an affiliate or agent
of any entity that is (or is reasonably expected to become) party to the
applicable Acquisition Transaction (any such person, a “Valid Third-Party
Entity”) (it being understood and agreed that in determining whether such party
is (or is reasonably expected to become) party to the applicable Acquisition
Transaction, the Calculation Agent may take into consideration the effect of the
relevant announcement by such party on the Shares and/or options relating to the
Shares). For the avoidance of doubt, announcements as used in the definition of
Acquisition Transaction Announcement refer to any public announcement whether
made by the Issuer or a Valid Third-Party Entity.

 

 

16



--------------------------------------------------------------------------------

  (c)

“Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “25%” and references to “50%” being replaced
by “75%” and without reference to the clause beginning immediately following the
definition of Reverse Merger therein to the end of such definition), Tender
Offer (for purposes of this definition, the definition of Tender Offer shall be
read with the reference therein to “10%” being replaced by “25%”) or Merger
Transaction or any other transaction involving the merger of Counterparty with
or into any third party, (ii) the sale or transfer of all or substantially all
of the assets of Counterparty, (iii) a recapitalization, reclassification,
binding share exchange or other similar transaction with respect to
Counterparty, (iv) any acquisition by Counterparty or any of its subsidiaries
where the aggregate consideration transferable by Counterparty or its
subsidiaries exceeds 25% of the market capitalization of Counterparty (measured
as of the relevant date of announcement), (v) any lease, exchange, transfer,
disposition (including, without limitation, by way of spin-off or distribution)
of assets (including, without limitation, any capital stock or other ownership
interests in subsidiaries) or other similar event by Counterparty or any of its
subsidiaries where the aggregate consideration transferable to or receivable by
Counterparty or its subsidiaries exceeds 25% of the market capitalization of
Counterparty (measured as of the relevant date of announcement) or (vi) any
transaction in which Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise); provided that, notwithstanding the foregoing, it shall not be an
Acquisition Transaction if the transaction or event is solely between
Counterparty and one or more of Counterparty’s wholly-owned subsidiaries, or
between one or more wholly-owned subsidiaries of Counterparty and one or more of
Counterparty’s other wholly-owned subsidiaries.

 

12.

Acknowledgments.

 

  (a)

The parties hereto intend for:

 

  (i)

each Transaction to be a “securities contract” as defined in Section 741(7) of
the Bankruptcy Code and a “forward contract” as defined in Section 101(25) of
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(27), 362(o),
546(e), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;

 

  (ii)

the Agreement to be a “master netting agreement” as defined in Section 101(38A)
of the Bankruptcy Code;

 

  (iii)

a party’s right to liquidate, terminate or accelerate any Transaction, net out
or offset termination values or payment amounts, and to exercise any other
remedies upon the occurrence of any Event of Default or Termination Event under
the Agreement with respect to the other party or any Extraordinary Event that
results in the termination or cancellation of any Transaction to constitute a
“contractual right” (as defined in the Bankruptcy Code); and

 

  (iv)

all payments for, under or in connection with each Transaction, all payments for
the Shares (including, for the avoidance of doubt, payment of the Prepayment
Amount) and the transfer of such Shares to constitute “settlement payments” and
“transfers” (as defined in the Bankruptcy Code).

 

 

17



--------------------------------------------------------------------------------

  (b)

Counterparty acknowledges that:

 

  (i)

during the term of any Transaction, JPMorgan and its Affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;

 

  (ii)

JPMorgan and its Affiliates may also be active in the market for the Shares and
Share-linked transactions other than in connection with hedging activities in
relation to any Transaction;

 

  (iii)

JPMorgan shall make its own determination as to whether, when or in what manner
any hedging or market activities in Counterparty’s securities shall be conducted
and shall do so in a manner that it deems appropriate to hedge its price and
market risk with respect to the Forward Price and the VWAP Price;

 

  (iv)

any market activities of JPMorgan and its Affiliates with respect to the Shares
may affect the market price and volatility of the Shares, as well as the Forward
Price, the VWAP Price and the Settlement Price, each in a manner that may be
adverse to Counterparty; and

 

  (v)

each Transaction is a derivatives transaction in which it has granted JPMorgan
an option; JPMorgan may purchase shares for its own account at an average price
that may be greater than, or less than, the price paid by Counterparty under the
terms of the related Transaction.

 

13.

No Collateral, Netting or Setoff. Notwithstanding any provision of the Agreement
or any other agreement between the parties to the contrary, the obligations of
Counterparty hereunder are not secured by any collateral. Obligations under the
Transactions shall not be netted, recouped or set off (including pursuant to
Section 6 of the Agreement) against any other obligations of the parties,
whether arising under the Agreement, this Master Confirmation or any
Supplemental Confirmation, or under any other agreement between the parties
hereto, by operation of law or otherwise, and no obligations of the parties
other than under the Transactions that are Equity Contracts shall be netted,
recouped or set off (including pursuant to Section 6 of the Agreement) against
obligations under any Transaction, whether arising under the Agreement, this
Master Confirmation or any Supplemental Confirmation, or under any other
agreement between the parties hereto, by operation of law or otherwise, and each
party hereby waives any such right of setoff, netting or recoupment. “Equity
Contract” means any transaction or instrument that does not convey to JPMorgan
rights, or the ability to assert claims, that are senior to the rights and
claims of common stockholders in the event of Counterparty’s bankruptcy and is
classified as equity under U.S. GAAP on Counterparty’s financial statements.

 

14.

Delivery of Shares. Notwithstanding anything to the contrary herein, JPMorgan
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date. For the avoidance of doubt, in no event shall
Counterparty be obligated to return any Shares or other securities delivered by
JPMorgan pursuant to this provision.

 

 

18



--------------------------------------------------------------------------------

15.

Alternative Termination Settlement. In the event that (a) an Early Termination
Date (whether as a result of an Event of Default or a Termination Event) occurs
or is designated with respect to any Transaction or (b) any Transaction is
cancelled or terminated upon the occurrence of an Extraordinary Event (except as
a result of (i) a Nationalization, Insolvency or Merger Event in which the
consideration to be paid to holders of Shares consists solely of cash, (ii) a
Merger Event or Tender Offer that is within Counterparty’s control, or (iii) an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party other than an Event of Default
of the type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the
Agreement or a Termination Event of the type described in Section 5(b) of the
Agreement, in each case that resulted from an event or events outside
Counterparty’s control), if either party would owe any amount to the other party
pursuant to Section 6(d)(ii) of the Agreement or any Cancellation Amount
pursuant to Article 12 of the Equity Definitions (any such amount, a “Payment
Amount”), then, in lieu of any payment of such Payment Amount, unless
Counterparty makes an election that the provisions of this Section 15 providing
for the delivery of Shares or Alternative Delivery Units, as the case may be,
shall not apply no later than the Early Termination Date or the date on which
such Transaction is terminated or cancelled, Counterparty or JPMorgan, as the
case may be, shall deliver to the other party a number of Shares (or, in the
case of a Nationalization, Insolvency or Merger Event, a number of units, each
comprising the number or amount of the securities or property that a
hypothetical holder of one Share would receive in such Nationalization,
Insolvency or Merger Event, as the case may be (each such unit, an “Alternative
Delivery Unit”)) with a value equal to the Payment Amount, as determined in a
commercially reasonable manner by the Calculation Agent over a commercially
reasonable period of time (and the parties agree that, in making such
determination of value, the Calculation Agent may take into account the market
price of the Shares or Alternative Delivery Units on the Early Termination Date
or the date of early cancellation or termination, as the case may be, and, if
such delivery is made by JPMorgan, the prices at which JPMorgan purchases in a
commercially reasonable manner Shares or Alternative Delivery Units to fulfill
its delivery obligations under this Section 15); provided that in determining
the composition of any Alternative Delivery Unit, if the relevant
Nationalization, Insolvency or Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash; and provided further that
Counterparty acknowledges its responsibilities under federal securities laws,
and, in particular, Section 9 and Section 10(b) of the Exchange Act and the
rules and regulations thereunder, in respect of any such election. If delivery
of Shares or Alternative Delivery Units, as the case may be, pursuant to this
Section 15 is to be made by Counterparty, paragraphs 2 through 7 of Annex A
hereto shall apply as if (A) such delivery were a settlement of such Transaction
to which Net Share Settlement applied, (B) the Cash Settlement Payment Date were
the Early Termination Date or the date of early cancellation or termination, as
the case may be, and (C) the Forward Cash Settlement Amount were equal to
(x) zero minus (y) the Payment Amount owed by Counterparty. If delivery of
Shares or Alternative Delivery Units, as the case may be, is to be made by
JPMorgan pursuant to this Section 15, the period during which JPMorgan purchases
Shares or Alternative Delivery Units to fulfill its delivery obligations under
this Section 15 shall be referred to as the “Seller Termination Purchase
Period.”

 

16.

Calculations and Payment Date upon Early Termination. The parties acknowledge
and agree that in calculating (a) the Close-Out Amount pursuant to Section 6 of
the Agreement and (b) the amount due upon cancellation or termination of any
Transaction (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions as a result of an Extraordinary Event, JPMorgan may in a
commercially reasonable manner consider, taking into account the standards and
procedures described in Section 6 of the Agreement or Article 12 of the Equity
Definitions, as applicable, the following information: (i) expected losses
assuming a commercially reasonable (including, without limitation, with regard
to reasonable legal and regulatory guidelines) risk bid were used to determine
loss or (ii) the price, obtained or determined in a commercially reasonable
manner, at which one or more market participants would offer to sell to a
hypothetical equity derivatives dealer a block of Shares equal in number to such
hypothetical equity derivatives dealer’s commercially reasonable hedge position
in relation to the Transaction. Notwithstanding anything to the contrary in
Section 6(d)(ii) of the Agreement or Article 12 of the Equity Definitions, if
Counterparty elects to receive or deliver Shares or Alternative Delivery Units
in accordance with Section 15 hereof, such Shares or Alternative Delivery Units
shall be delivered on the date selected by the Calculation Agent as promptly as
practicable.

 

 

19



--------------------------------------------------------------------------------

17.

Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
JPMorgan may not be entitled to take delivery of any Shares deliverable
hereunder to the extent (but only to the extent) that, after such receipt of any
Shares hereunder, the Equity Percentage would exceed 7.5%. Any purported
delivery hereunder shall be void and have no effect to the extent (but only to
the extent) that, after such delivery the Equity Percentage would exceed 7.5%.
If any delivery owed to JPMorgan hereunder is not made, in whole or in part, as
a result of this provision, Counterparty’s obligation to make such delivery
shall not be extinguished and Counterparty shall make such delivery as promptly
as practicable after, but in no event later than one Clearance System Business
Day after, JPMorgan gives notice to Counterparty that, after such delivery, the
Equity Percentage would not exceed 7.5%. The “Equity Percentage” as of any day
is the fraction, expressed as a percentage, (A) the numerator of which is the
number of Shares that JPMorgan and any of its affiliates or any other person
subject to aggregation with JPMorgan for purposes of the “beneficial ownership”
test under Section 13 of the Exchange Act, or any “group” (within the meaning of
Section 13) of which JPMorgan is or may be deemed to be a part beneficially owns
(within the meaning of Section 13 of the Exchange Act), without duplication, on
such day (or, to the extent that for any reason the equivalent calculation under
Section 16 of the Exchange Act and the rules and regulations thereunder results
in a higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day.

 

18.

Maximum Share Delivery. Notwithstanding anything to the contrary in this Master
Confirmation, in no event shall JPMorgan be required to deliver any Shares, or
any Shares or other securities comprising Alternative Delivery Units, in respect
of any Transaction in excess of the Maximum Number of Shares set forth in the
Supplemental Confirmation for such Transaction.

 

19.

Additional Termination Events.

 

  (a)

The occurrence of an event described in paragraph III of Annex B hereto will
constitute an Additional Termination Event, with Counterparty as the sole
Affected Party and the Transactions specified in such paragraph III as the
Affected Transactions.

 

  (b)

Notwithstanding anything to the contrary in Section 6 of the Agreement, if a
Termination Price is specified in the Supplemental Confirmation for any
Transaction, then an Additional Termination Event with Counterparty as the sole
Affected Party and such Transaction as the sole Affected Transaction will occur
without any notice or action by JPMorgan or Counterparty if the closing price of
the Shares on the Exchange is below such Termination Price for any two
consecutive Exchange Business Days.

 

20.

Non-confidentiality. JPMorgan and Counterparty hereby acknowledge and agree
that, subject to Section 8(e) hereof, each is authorized to disclose the tax
structure and tax treatment of the transactions contemplated by this Master
Confirmation and any Supplemental Confirmation to any and all persons, without
limitation of any kind, and there are no express or implied agreements,
arrangements or understandings to the contrary.

 

21.

Delivery of Cash. For the avoidance of doubt, nothing in this Master
Confirmation shall be interpreted as requiring Counterparty to deliver cash in
respect of the settlement of the Transactions contemplated by this Master
Confirmation following payment by Counterparty of the relevant Prepayment
Amount, except in circumstances where the required cash settlement thereof is
permitted for classification of the contract as equity by ASC 815-40,
Derivatives and Hedging – Contracts in Entity’s Own Equity, as in effect on the
relevant Trade Date (including, without limitation, where Counterparty so elects
to deliver cash or fails timely to elect to deliver Shares or Alternative
Delivery Property in respect of the settlement of such Transactions).

 

22.

Assignment and Transfer. Notwithstanding anything to the contrary in the
Agreement, JPMorgan may assign any of its rights or duties hereunder to any one
or more of its Affiliates with the prior written consent of Counterparty, which
consent will not be unreasonably withheld or delayed; provided that no such
assignment shall be permitted if on the date of such assignment, as a result of
such assignment, Counterparty would, or there is a substantial likelihood that
Counterparty would, on the next succeeding scheduled payment date (1) be
required to pay an additional amount in respect of an Indemnifiable Tax under
Section 2(d)(i)(4) or (2) receive a payment from which an amount is required to
be deducted or withheld for or on account of a Tax and no additional amount
would be required to be paid in respect of such Tax under Section 2(d)(i)(4).
Notwithstanding any other provision in this Master Confirmation to the contrary
requiring or allowing JPMorgan to purchase, sell, receive or deliver any Shares
or other securities to or from Counterparty, JPMorgan may designate any of its
Affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform JPMorgan’s obligations in respect of any Transaction
and any such designee may assume such obligations. JPMorgan shall be discharged
of its obligations to Counterparty only to the extent of any such performance.
For the avoidance of doubt, JPMorgan hereby acknowledges that notwithstanding
any such designation hereunder, to the extent any of JPMorgan’s obligations in
respect of any Transaction are not completed by its designee at or prior to the
time that JPMorgan was required to perform such obligations, JPMorgan shall be
obligated to continue to perform or to cause any other of its designees to
perform in respect of such obligations.

 

 

20



--------------------------------------------------------------------------------

23.

Amendments to the Equity Definitions.

 

  (a)

Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the word “a material
economic”; and adding the phrase “or such Transaction; provided that such event
is not based on (a) an observable market, other than the market for
Counterparty’s own stock, or (b) an observable index, other than an index
calculated and measured solely by reference to Counterparty’s own operations” at
the end of the sentence.

 

  (b)

Section 11.2(c) of the Equity Definitions is hereby amended by (i) replacing the
words “a diluting or concentrative” with “a material economic” in the fifth line
thereof, (ii) adding the phrase “or such Transaction” after the words “the
relevant Shares” in the same sentence, (iii) replacing the words “diluting or
concentrative” in the sixth to last line thereof with “material economic”, and
(iv) deleting the phrase “(provided that no adjustments will be made to account
solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)” and replacing it with the phrase
“(and, for the avoidance of doubt, adjustments may be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares).”

 

  (c)

Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
word “event” and replacing it with the words “corporate action by the Issuer”;
(ii) deleting the words “a diluting or concentrative” and replacing them with
the words “in the commercially reasonable judgement of the Calculation Agent, a
material economic effect on”; and (iii) adding the phrase “or the relevant
Transaction; provided that such event is not based on (a) an observable market,
other than the market for Counterparty’s own stock, or (b) an observable index,
other than an index calculated and measured solely by reference to
Counterparty’s own operations” at the end of the sentence.

 

  (d)

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (i) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (ii) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
JPMorgan’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

 

  (e)

Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

  (i)

deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); and

 

  (ii)

replacing the phrase “neither the Non-Hedging Party nor the Lending Party lends
Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

 

  (f)

Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

  (i)

immediately following the word “Day” in clause (C) of the second sentence
thereof, adding the phrase “; provided that the Non-Hedging Party may elect to
terminate the Transaction as of that second Scheduled Trading Day only if the
Non-Hedging Party acknowledges, in writing to the Hedging Party, its
responsibilities under federal securities laws, and, in particular, Section 9
and Section 10(b) of the Exchange Act and the rules and regulations thereunder,
in respect of such election”; and

 

  (ii)

deleting clause (X) in the final sentence.

 

 

21



--------------------------------------------------------------------------------

  (g)

Section 12.9(b)(vi) of the Equity Definitions is hereby amended by

 

  (i)

immediately following the word “Day” in clause (C) of the second sentence
thereof, adding the phrase “; provided that the Non-Hedging Party may elect to
terminate the Transaction as of that second Scheduled Trading Day only if the
Non-Hedging Party acknowledges, in writing to the Hedging Party, its
responsibilities under federal securities laws, and, in particular, Section 9
and Section 10(b) of the Exchange Act and the rules and regulations thereunder,
in respect of such election”.

 

24.

Extraordinary Dividend. If Counterparty declares any Extraordinary Dividend that
has an ex-dividend date during the period commencing on the Trade Date for any
Transaction and ending on the last day of the Relevant Period or, if applicable,
the later of the last day of the Settlement Valuation Period and the last day of
the Seller Termination Purchase Period, for such Transaction, then prior to or
on the date on which such Extraordinary Dividend is paid by Counterparty to
holders of record, Counterparty shall pay to JPMorgan, for each Transaction
under this Master Confirmation, an amount in cash equal to the product of
(i) the amount of such Extraordinary Dividend and (ii) the theoretical short
delta number of shares, if any, as of the opening of business on the related
ex-dividend date, as determined by the Calculation Agent, required for JPMorgan
to hedge its exposure to such Transaction.

 

25.

Status of Claims in Bankruptcy. JPMorgan acknowledges and agrees that neither
this Master Confirmation nor any Supplemental Confirmation is intended to convey
to JPMorgan rights against Counterparty with respect to any Transaction that are
senior to the claims of common stockholders of Counterparty in any United States
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit JPMorgan’s right to pursue remedies in the event of
a breach by Counterparty of its obligations and agreements with respect to any
Transaction; provided further that nothing herein shall limit or shall be deemed
to limit JPMorgan’s rights in respect of any transactions other than any
Transaction.

 

26.

Additional Tax Provision.

 

  (a)

For purposes of the Agreement, “Indemnifiable Tax” as defined in Section 14 of
the Agreement shall not include any U.S. federal withholding tax imposed or
collected pursuant to Sections 1471 through 1474 of the U.S. Internal Revenue
Code of 1986, as amended (the “Code”), any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to
Section 1471(b) of the Code, or any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code (a “FATCA
Withholding Tax”).

 

  (b)

Incorporation of the ISDA 2015 Section 871(m) Protocol. JPMorgan and
Counterparty hereby incorporate by reference the ISDA 2015 Section 871(m)
Protocol published by the International Swaps and Derivatives Association, Inc.
on November 2, 2015 and agree and acknowledge that the amendments and
modifications contained therein are made to this Agreement as if set forth
herein.

 

  (c)

Agreements to Deliver Documents. For the purpose of Section 4(a)(i) of the
Agreement, JPMorgan agrees to deliver a completed and accurate U.S. Internal
Revenue Service Form W-9 (or successor thereto) and any applicable attachments
(x) promptly upon execution of this Confirmation, (y) promptly upon reasonable
demand by the other party and (z) promptly upon learning that any form
previously provided has become obsolete, invalid or incorrect.

 

  (d)

Tax Documents. Section 4(a)(iii) of the Agreement is hereby amended by adding
prior to the existing text: “upon the earlier of learning that any such form or
document is required or”.

 

  (e)

Change of Account. Section 2(b) of the Agreement is hereby amended by the
addition of the following after the word “delivery” in the first line thereof:
“to another account in the same legal and tax jurisdiction”.

 

 

22



--------------------------------------------------------------------------------

27.

Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, nor
any similar legal certainty provision in any legislation enacted, or rule or
regulation promulgated, on or after the date of this Master Confirmation, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement any Supplemental
Confirmation, this Master Confirmation or the Agreement, as applicable, arising
from a termination event, force majeure, illegality, increased costs, regulatory
change or similar event under any Supplemental Confirmation, this Master
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, without limitation, rights arising from Change in Law, Loss of Stock
Borrow, Increased Cost of Stock Borrow, Hedging Disruption, or Illegality).

 

28.

Communications with Employees of J.P. Morgan Securities LLC. If Counterparty
interacts with any employee of J.P. Morgan Securities LLC with respect to any
Transaction, Counterparty is hereby notified that such employee will act solely
as an authorized representative of JPMorgan Chase Bank, N.A. (and not as a
representative of J.P. Morgan Securities LLC) in connection with such
Transaction.

 

29.

Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE AGREEMENT, THIS MASTER CONFIRMATION, EACH
SUPPLEMENTAL CONFIRMATION, THE TRANSACTIONS HEREUNDER AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT, THIS MASTER CONFIRMATION AND ANY SUPPLEMENTAL
CONFIRMATION AND THE TRANSACTIONS HEREUNDER. EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A SUIT,
ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THE TRANSACTIONS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
PROVIDED HEREIN.

 

30.

Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

 

31.

U.S. Resolution Stay Protocol. The parties acknowledge and agree that (i) to the
extent that prior to the date hereof both parties have adhered to the 2018 ISDA
U.S. Resolution Stay Protocol (the “Protocol”), the terms of the Protocol are
incorporated into and form a part of the Agreement, and for such purposes the
Agreement shall be deemed a Protocol Covered Agreement, JPMorgan shall be deemed
a Regulated Entity and Counterparty shall be deemed an Adhering Party; (ii) to
the extent that prior to the date hereof the parties have executed a separate
agreement the effect of which is to amend the qualified financial contracts
between them to conform with the requirements of the QFC Stay Rules (the
“Bilateral Agreement”), the terms of the Bilateral Agreement are incorporated
into and form a part of the Agreement, and for such purposes the Agreement shall
be deemed a Covered Agreement, JPMorgan shall be deemed a Covered Entity and
Counterparty shall be deemed a Counterparty Entity; or (iii) if clause (i) and
clause (ii) do not apply, the terms of Section 1 and Section 2 and the related
defined terms (together, the “Bilateral Terms”) of the form of bilateral
template entitled “Full-Length Omnibus (for use between U.S. G-SIBs and
Corporate Groups)” published by ISDA on November 2, 2018 (currently available on
the 2018 ISDA U.S. Resolution Stay Protocol page at www.isda.org and, a copy of
which is available upon request), the effect of which is to amend the qualified
financial contracts between the parties thereto to conform with the requirements
of the QFC Stay Rules, are hereby incorporated into and form a part of the
Agreement, and for such purposes the Agreement shall be deemed a “Covered
Agreement,” JPMorgan shall be deemed a “Covered Entity” and Counterparty shall
be deemed a “Counterparty Entity.” In the event that, after the date of the
Agreement, both parties hereto become adhering parties to the Protocol, the
terms of the Protocol will replace the terms of this paragraph. In the event of
any inconsistencies between the Agreement and the terms of the Protocol, the
Bilateral Agreement or the Bilateral Terms (each, the “QFC Stay Terms”), as
applicable, the QFC Stay Terms will govern. Terms used in this paragraph without
definition shall have the meanings assigned to them under the QFC Stay Rules.
For purposes of this paragraph, references to “the Agreement” include any
related credit enhancements entered into between the parties or provided by one
to the other. In addition, the parties agree that the terms of this paragraph
shall be incorporated into any related covered affiliate credit enhancements,
with all references to JPMorgan replaced by references to the covered affiliate
support provider.

 

23



--------------------------------------------------------------------------------

  “QFC Stay Rules” means the regulations codified at 12 C.F.R. 252.2, 252.81–8,
12 C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to limited exceptions,
require an express recognition of the stay-and-transfer powers of the FDIC under
the Federal Deposit Insurance Act and the Orderly Liquidation Authority under
Title II of the Dodd Frank Wall Street Reform and Consumer Protection Act and
the override of default rights related directly or indirectly to the entry of an
affiliate into certain insolvency proceedings and any restrictions on the
transfer of any covered affiliate credit enhancements.

 

32.

CARES Act. Counterparty represents and warrants that it has not applied, and
throughout the term of any Transaction shall not apply, for a loan, loan
guarantee, direct loan (as that term is defined in the Coronavirus Aid, Relief,
and Economic Security Act (the “CARES Act”)) or other investment or to receive
any financial assistance or relief (howsoever defined) under any program or
facility that (a) is established under applicable law (whether in existence as
of the Trade Date for such Transaction or subsequently enacted, adopted or
amended), including without limitation the CARES Act and the Federal Reserve
Act, as amended, and (b) requires under applicable law (or any regulation,
guidance, interpretation or other pronouncement thereunder), as a condition of
such loan, loan guarantee, direct loan (as that term is defined in the CARES
Act), investment, financial assistance or relief, that Counterparty agree,
attest, certify or warrant that it has not, as of the date specified in such
condition, repurchased, or will not repurchase, any equity security of
Counterparty, and that it has not, as of the date specified in such condition,
made a capital distribution or will not make a capital distribution.
Counterparty further represents and warrants that the Prepayment Amount for any
Transaction is not being paid, in whole or in part, directly or indirectly, with
funds received under or pursuant to any program or facility, including the U.S.
Small Business Administration’s “Paycheck Protection Program”, that (a) is
established under applicable law (whether in existence as of the Trade Date for
such Transaction or subsequently enacted, adopted or amended), including without
limitation the CARES Act and the Federal Reserve Act, as amended, and
(b) requires under such applicable law (or any regulation, guidance,
interpretation or other pronouncement of a governmental authority with
jurisdiction for such program or facility) that such funds be used for specified
or enumerated purposes that do not include the purchase of Shares pursuant to
any Transaction (either by specific reference thereto or by general reference to
transactions with the attributes thereof in all relevant respects).

 

24



--------------------------------------------------------------------------------

LOGO [g15701dsp001.jpg]

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Master Confirmation and returning it to us.

 

Very truly yours,

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

By:

 

/s/ Brett Chalmers

Authorized Signatory

Name:

  Brett Chalmers

Accepted and confirmed

as of the date first set

forth above:

 

BED BATH & BEYOND INC. By:  

/s/ Gustavo Arnal

Authorized Signatory Name:   Gustavo Arnal



--------------------------------------------------------------------------------

LOGO [g15701dsp001.jpg]

SCHEDULE A

FORM OF SUPPLEMENTAL CONFIRMATION

JPMorgan Chase Bank, National Association

New York Branch

383 Madison Avenue

New York, NY, 10179

[__________], 20[__]

To:

Bed Bath & Beyond Inc.

650 Liberty Avenue

Union, NJ 07083

Attention:             Gustavo Arnal, Chief Financial Officer

 

Re:

Supplemental Confirmation—Uncollared Accelerated Share Repurchase

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between JPMorgan Chase Bank, National
Association (“JPMorgan”) and Bed Bath & Beyond Inc., a New York corporation
(“Counterparty”) on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between JPMorgan and Counterparty as of the
relevant Trade Date for the Transaction referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation, dated as of October 28, 2020 (the “Master
Confirmation”), between JPMorgan and Counterparty, as amended and supplemented
from time to time. All provisions contained in the Master Confirmation govern
this Supplemental Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

Trade Date:    [__________], 20[__] Forward Price Adjustment Amount:    USD
[___] Calculation Period Start Date:    [__________], 20[__] Scheduled
Termination Date:    [__________], 20[__] First Acceleration Date:   
[__________], 20[__] Prepayment Amount:    USD [___] Prepayment Date:   
[__________], 20[__] Initial Share Delivery Date:    The Prepayment Date Initial
Shares:    [___] Shares; provided that if, in connection with the Transaction,
JPMorgan is unable to borrow or otherwise acquire a number of Shares equal to
the Initial Shares for delivery to Counterparty on the Initial Share Delivery
Date, the Initial Shares delivered on the Initial Share Delivery Date shall be
reduced to such number of Shares that JPMorgan is able to so borrow or otherwise
acquire; provided further that if the Initial Shares are reduced as provided in
the preceding proviso, then JPMorgan shall use commercially reasonable efforts
to borrow, at a stock borrow cost no greater than the Initial Stock Loan Rate,
or otherwise acquire an additional number of Shares equal to the shortfall in
the Initial Shares delivered on the Initial Share Delivery Date and shall
deliver such additional Shares as promptly as practicable. All Shares delivered
to Counterparty in respect of the Transaction pursuant to this paragraph shall
be the “Initial Shares” for purposes of “Number of Shares to be Delivered” in
the Master Confirmation.

 

A-1



--------------------------------------------------------------------------------

Maximum Stock Loan Rate:    [___] basis points per annum Initial Stock Loan
Rate:    [___] basis points per annum Maximum Number of Shares:    [___] Shares
Floor Price:    USD 0.01 per Share Termination Price:    USD [___] per Share
Additional Relevant Days:    The [___] Exchange Business Days immediately
following the Calculation Period. Reserved Shares:    Notwithstanding anything
to the contrary in the Master Confirmation, as of the date of this Supplemental
Confirmation, the Reserved Shares shall be equal to [___] Shares.

3. Counterparty represents and warrants to JPMorgan that neither it nor any
person that it reasonably determines is an “affiliated purchaser” (as defined in
Rule 10b-18 under the Exchange Act) has made any purchases of blocks pursuant to
the proviso in Rule 10b-18(b)(4) under the Exchange Act during either (i) the
four full calendar weeks immediately preceding the Trade Date or (ii) during the
calendar week in which the Trade Date occurs, except as set forth in any notice
delivered pursuant to Section 6(b)(xi) of the Master Confirmation.

4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

 

A-2



--------------------------------------------------------------------------------

LOGO [g15701dsp001.jpg]

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Supplemental Confirmation and returning it to us.

 

Very truly yours,

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

By:

                                  

Authorized Signatory

Name:

 

Accepted and confirmed

as of the Trade Date:

 

BED BATH & BEYOND INC. By:                    Authorized Signatory Name:  

 

A-3



--------------------------------------------------------------------------------

SCHEDULE B

FORM OF CERTIFICATE OF RULE 10B-18 PURCHASES

[Letterhead of Counterparty]

JPMorgan Chase Bank, National Association

New York Branch

383 Madison Avenue

New York, NY, 10179

 

Re:

Uncollared Accelerated Share Repurchase

Ladies and Gentlemen:

In connection with our entry into the Master Confirmation, dated as of October
28, 2020, between JPMorgan Chase Bank, National Association and Bed Bath &
Beyond Inc., a New York corporation, as amended and supplemented from time to
time (the “Master Confirmation”) and the Supplemental Confirmation thereto,
dated as of [__________], 20[__], we hereby represent that set forth below is
the total number of shares of our common stock purchased by or for us or any
person that we reasonably have determined is an affiliated purchaser in Rule
10b-18 purchases of blocks (all as defined in Rule 10b-18 under the Securities
Exchange Act of 1934) pursuant to the once-a-week block exception set forth in
Rule 10b-18(b)(4) during the four full calendar weeks immediately preceding the
first day of the [Calculation Period][Settlement Valuation Period][Seller
Termination Purchase Period] (as defined in the Master Confirmation) and the
week during which the first day of such [Calculation Period][Settlement
Valuation Period][Seller Termination Purchase Period] occurs.

Number of Shares:    __________________

We understand that you will use this information in calculating trading volume
for purposes of Rule 10b-18.

Very truly yours,

 

BED BATH & BEYOND INC. By:                    Authorized Signatory Name:  

 

B-1



--------------------------------------------------------------------------------

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1. The following Counterparty Settlement Provisions shall apply to any
Transaction to the extent indicated under the Master Confirmation:

 

Settlement Currency:    USD Settlement Method Election:    Applicable; provided
that (i) Section 7.1 of the Equity Definitions is hereby amended by deleting the
word “Physical” in the sixth line thereof and replacing it with the words “Net
Share” and (ii) the Electing Party acknowledges its responsibilities under
federal securities laws, and, in particular, Section 9 and Section 10(b) of the
Exchange Act and the rules and regulations thereunder, in respect of any
Settlement Method Election. Electing Party:    Counterparty Settlement Method
Election Date:    The last day of the Settlement Valuation Period. Default
Settlement Method:    Cash Settlement Forward Cash Settlement Amount:    An
amount equal to (a) the Number of Shares to be Delivered, multiplied by (b) the
Settlement Price. Settlement Price:    An amount equal to the average of the
VWAP Prices for the Exchange Business Days in the Settlement Valuation Period,
subject to Valuation Disruption as specified in the Master Confirmation.
Settlement Valuation Period:    A number of Scheduled Trading Days selected by
the Calculation Agent in its commercially reasonable discretion and notified to
Counterparty in advance of the start of the Settlement Valuation Period,
beginning on the Scheduled Trading Day immediately following the earlier of
(i) the Scheduled Termination Date or (ii) the second Exchange Business Day
immediately following the Termination Date. Cash Settlement:    If Cash
Settlement is applicable, then Buyer shall pay to JPMorgan the absolute value of
the Forward Cash Settlement Amount on the Cash Settlement Payment Date. Cash
Settlement Payment Date:    The date that is one Settlement Cycle immediately
following the last day of the Settlement Valuation Period. Net Share Settlement
Procedures:    If Net Share Settlement is applicable, Net Share Settlement shall
be made in accordance with paragraphs 2 through 7 below.

2. Net Share Settlement shall be made by delivery on the Cash Settlement Payment
Date of a number of Shares satisfying the conditions set forth in paragraph 3
below (the “Registered Settlement Shares”), or a number of Shares not satisfying
such conditions (the “Unregistered Settlement Shares”), in either case with a
value equal to the absolute value of the Forward Cash Settlement Amount, with
such Shares’ value determined by the Calculation Agent (which value shall, in
the case of Unregistered Settlement Shares, take into account a commercially
reasonable illiquidity discount), in each case as commercially reasonably
determined by the Calculation Agent. If all of the conditions for delivery of
either Registered Settlement Shares or Unregistered Settlement Shares have not
been satisfied, Cash Settlement shall be applicable in accordance with paragraph
1 above notwithstanding Counterparty’s election of Net Share Settlement.

 

Annex A-1



--------------------------------------------------------------------------------

3. Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:

(a) a registration statement covering public resale of the Registered Settlement
Shares by JPMorgan (the “Registration Statement”) shall have been filed with the
Securities and Exchange Commission under the Securities Act and been declared or
otherwise become effective on or prior to the date of delivery, and no stop
order shall be in effect with respect to the Registration Statement; and a
printed prospectus relating to the Registered Settlement Shares (including,
without limitation, any prospectus supplement thereto, the “Prospectus”) shall
have been delivered to JPMorgan, in such quantities as JPMorgan shall reasonably
have requested, on or prior to the date of delivery;

(b) the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be reasonably satisfactory to JPMorgan and consistent with
the form and content of prospectuses used by JPMorgan in underwritten equity
offering of similar size by issuers similar to Counterparty;

(c) as of or prior to the date of delivery, JPMorgan and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for underwritten offerings of
equity securities of similar size by issuers similar to Counterparty (provided
that prior to receiving or being granted access to any such information,
JPMorgan and any such agent may be required by Counterparty to enter into a
customary nondisclosure agreement with Counterparty in respect of any such due
diligence investigation) and the results of such investigation are, in the
judgment of counsel to JPMorgan, sufficient for JPMorgan to conclude that it
conducted a reasonable investigation within the meaning of Section 11 of the
Securities Act; and

(d) as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with JPMorgan in connection with the public resale
of the Registered Settlement Shares by JPMorgan substantially similar to
underwriting agreements customary for underwritten offerings of equity
securities of similar size by issuers similar to Counterparty, in form and
substance reasonably satisfactory to JPMorgan, which Underwriting Agreement
shall include, without limitation, reasonable and customary provisions
substantially similar to those contained in such underwriting agreements
relating, without limitation, to the indemnification of, and contribution in
connection with the liability of, JPMorgan and its Affiliates and the provision
of customary opinions, accountants’ comfort letters and lawyers’ negative
assurance letters for underwritten offerings of equity securities of similar
size by issuers similar to Counterparty.

4. If Counterparty delivers Unregistered Settlement Shares pursuant to paragraph
2 above:

(a) all Unregistered Settlement Shares shall be delivered to JPMorgan (or any
Affiliate of JPMorgan designated by JPMorgan) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;

(b) as of or prior to the date of delivery, JPMorgan and any potential purchaser
of any such shares from JPMorgan (or any Affiliate of JPMorgan designated by
JPMorgan) reasonably identified by JPMorgan shall be afforded a commercially
reasonable opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities of
similar size by issuers similar to Counterparty (including, without limitation,
the right to have made available to it for inspection all financial and other
records, pertinent corporate documents and other information reasonably
requested by it); provided that prior to receiving or being granted access to
any such information, JPMorgan or such potential purchaser, as the case may be,
may be required by Counterparty to enter into a customary nondisclosure
agreement with Counterparty in respect of any such due diligence investigation;

 

Annex A-2



--------------------------------------------------------------------------------

(c) as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with JPMorgan (or any Affiliate of JPMorgan
designated by JPMorgan) in connection with the private placement of such shares
by Counterparty to JPMorgan (or any such Affiliate) and the private resale of
such shares by JPMorgan (or any such Affiliate), substantially similar to
private placement purchase agreements customary for private placements of equity
securities of similar size by issuers similar to Counterparty, in form and
substance commercially reasonably satisfactory to JPMorgan, which Private
Placement Agreement shall include, without limitation, customary provisions
substantially similar to those contained in such private placement purchase
agreements relating, without limitation, to the indemnification of, and
contribution in connection with the liability of, JPMorgan and its Affiliates
and Counterparty using best efforts to deliver documentation (including
customary opinions, accountants’ comfort letters and lawyers’ negative assurance
letters) appropriate for private placements of equity securities of similar size
by issuers similar to Counterparty, and shall provide for the payment by
Counterparty of a customary portion of all commercially reasonable and
documented out-of-pocket fees and expenses of JPMorgan (and any such Affiliate)
in connection with such resale, including, without limitation, all reasonable
fees and out-of-pocket expenses of counsel for JPMorgan, and shall contain
customary representations, warranties, covenants and agreements of Counterparty
reasonably necessary or advisable to establish and maintain the availability of
an exemption from the registration requirements of the Securities Act for such
resales; and

(d) in connection with the private placement of such shares by Counterparty to
JPMorgan (or any such Affiliate) and the private resale of such shares by
JPMorgan (or any such Affiliate), Counterparty shall, if so reasonably requested
by JPMorgan, prepare, in cooperation with JPMorgan, a customary private
placement memorandum in form and substance reasonably satisfactory to JPMorgan
and consistent with the form and content of private placement memoranda used by
JPMorgan in private placements of equity securities of similar size by issuers
similar to Counterparty.

5. JPMorgan, itself or through an Affiliate (the “Selling Agent”) or any
underwriter(s), will, in a commercially reasonable manner, sell all, or such
lesser portion as may be required hereunder, of the Registered Settlement Shares
or Unregistered Settlement Shares and any Makewhole Shares (as defined below)
(together, the “Settlement Shares”) delivered by Counterparty to JPMorgan
pursuant to paragraph 6 below commencing on the Cash Settlement Payment Date and
continuing until the date on which the aggregate Net Proceeds (as such term is
defined below) of such sales, as commercially reasonably determined by JPMorgan,
is equal to (or as close as reasonably practicable to) the absolute value of the
Forward Cash Settlement Amount (such date, the “Final Resale Date”). If the
proceeds of any sale(s) made by JPMorgan, the Selling Agent or any
underwriter(s), net of any commercially reasonable fees and commissions
(including, without limitation, commercially reasonable underwriting or
placement fees) customary for similar equity offerings of similar size by
issuers similar to Counterparty under similar circumstances at the time of the
offering, together with commercially reasonable carrying charges and expenses
incurred in connection with the offer and sale of the Shares (the “Net
Proceeds”) exceed the absolute value of the Forward Cash Settlement Amount,
JPMorgan will refund, in USD or Shares at Counterparty’s election, such excess
to Counterparty on the date that is three (3) Currency Business Days following
the Final Resale Date, and, if any portion of the Settlement Shares remains
unsold, JPMorgan shall return to Counterparty on that date such unsold Shares.

6. If the Calculation Agent determines that the Net Proceeds received from the
sale of the Registered Settlement Shares or Unregistered Settlement Shares or
any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made
and notified to Counterparty, the “Deficiency Determination Date”), Counterparty
shall on the Exchange Business Day next succeeding the Deficiency Determination
Date (the “Makewhole Notice Date”) deliver to JPMorgan, through the Selling
Agent, a notice of Counterparty’s election that Counterparty shall either
(i) pay an amount in cash equal to the Shortfall on the day that is one Currency
Business Day after the Makewhole Notice Date, or (ii) deliver additional Shares.
If Counterparty elects to deliver to JPMorgan additional Shares, then
Counterparty shall deliver additional Shares in compliance with the terms and
conditions of paragraph 3 or paragraph 4 above, as the case may be (the
“Makewhole Shares”), in such number as the Calculation Agent commercially
reasonably believes would have a market value on the date of delivery equal to
the Shortfall, on the first Clearance System Business Day which is also an
Exchange Business Day following the date the Calculation Agent notifies
Counterparty of such number. Such Makewhole Shares shall be sold by JPMorgan in
accordance with the provisions above; provided that if the sum of the Net
Proceeds from the sale of the originally delivered Shares and the Net Proceeds
from the sale of any Makewhole Shares is less than the absolute value of the
Forward Cash Settlement Amount then Counterparty shall, at its election, either
make such cash payment or deliver to JPMorgan further Makewhole Shares until
such Shortfall has been reduced to zero.

 

Annex A-3



--------------------------------------------------------------------------------

7. Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares for any Transaction be greater than the Reserved Shares minus
the aggregate number of all other Shares previously actually delivered by
Counterparty under all other Transactions under this Master Confirmation (the
result of such calculation, the “Capped Number”). Counterparty represents and
warrants (which shall be deemed to be repeated on each day that a Transaction is
outstanding) that the Capped Number is equal to or less than the number of
Shares determined according to the following formula:

A – B

 

  Where    A  =

the number of authorized but unissued shares of Counterparty that are not
reserved for future issuance on the date of the determination of the Capped
Number; and

 

                 B  =

the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.

“Reserved Shares” means initially, 19,000,000 Shares. The Reserved Shares may be
increased or decreased in a Supplemental Confirmation.

 

Annex A-4



--------------------------------------------------------------------------------

ANNEX B

COMMUNICATIONS PROCEDURES

October 28, 2020

I. Introduction

Bed Bath & Beyond Inc. (“Counterparty”) and JPMorgan Chase Bank, National
Association (“JPMorgan”) have adopted these communications procedures (the
“Communications Procedures”) in connection with entering into the Master
Confirmation (the “Master Confirmation”), dated as of October 28, 2020, between
JPMorgan and Counterparty relating to Uncollared Accelerated Share Repurchase
transactions. These Communications Procedures supplement, form part of, and are
subject to the Master Confirmation.

II. Communications Rules

For each Transaction, from the Trade Date for such Transaction until the date
all payments or deliveries of Shares have been made with respect to such
Transaction, Counterparty and its Employees and Designees shall not engage in
any Program-Related Communication with, or disclose any Material Non-Public
Information in a Communication to, any EDG Trading Personnel. Except as set
forth in the preceding sentence, the Master Confirmation shall not limit
Counterparty and its Employees and Designees in their communication with
Affiliates and Employees of JPMorgan, including, without limitation, Employees
who are EDG Permitted Contacts.

III. Termination

If, in the sole judgment of any EDG Trading Personnel or any Affiliate or
Employee of JPMorgan participating in any Communication with Counterparty or any
Employee or Designee of Counterparty, such Communication would not be permitted
by these Communications Procedures, such EDG Trading Personnel or Affiliate or
Employee of JPMorgan shall immediately terminate such Communication. In such
case, or if such EDG Trading Personnel or Affiliate or Employee of JPMorgan
determines following completion of any Communication with Counterparty or any
Employee or Designee of Counterparty that such Communication was not permitted
by these Communications Procedures, such EDG Trading Personnel or such Affiliate
or Employee of JPMorgan shall promptly consult with his or her supervisors and
with counsel for JPMorgan regarding such Communication. If, in the reasonable
judgment of JPMorgan’s counsel following such consultation (and, for the
avoidance of doubt, taking into consideration the policies and procedures
referenced in Section 6(c)(ii) of the Master Confirmation), there is a
non-trivial risk that such Communication could materially jeopardize the
availability of the affirmative defenses provided in Rule 10b5-1 under the
Exchange Act with respect to any ongoing or contemplated activities of JPMorgan
or its Affiliates in respect of any Transaction pursuant to the Master
Confirmation, it shall be an Additional Termination Event pursuant to
Section 19(a) of the Master Confirmation, with Counterparty as the sole Affected
Party and all Transactions under the Master Confirmation as Affected
Transactions.

IV. Definitions

Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Master Confirmation. As used herein, the following words
and phrases shall have the following meanings:

“Communication” means any contact or communication (whether written, electronic,
oral or otherwise) between Counterparty or any of its Employees or Designees, on
the one hand, and EDG Trading Personnel on the other hand, whether or not also
including any other Affiliate or Employee of JPMorgan; provided that, if
JPMorgan or its Affiliates or any of their respective Employees include EDG
Trading Personnel on any contact or communication (whether written, electronic,
oral or otherwise) it shall not constitute a Communication unless they expressly
indicate that EDG Trading Personnel have been so included and that any further
contact or communications need to be in compliance with these Communications
Procedures.

“Designee” means a person designated, in writing or orally, by Counterparty to
communicate with JPMorgan on behalf of Counterparty.



--------------------------------------------------------------------------------

“EDG Permitted Contact” means any of Mr. David Aidelson, Mr. Brett Chalmers,
Mr. Elliot Chalom, Ms. Yana Chernobilsky, Mr. Ganaraj S. Hegde and Mr. Noah L.
Wynkoop or any of their designees; provided that JPMorgan may amend the list of
EDG Permitted Contacts by delivering a revised list of EDG Permitted Contacts to
Counterparty.

“EDG Trading Personnel” means Mr. Michael Captain, Ms. Jennifer Hilibrand,
Mr. Spyros Kallipolitis, Mr. Michael Tatro and any other Employee of the public
side of the Equity Derivatives Group of JPMorgan Chase & Co. notified to
Counterparty in writing from time to time; provided that JPMorgan may amend the
list of EDG Trading Personnel by delivering a revised list of EDG Trading
Personnel to Counterparty; and provided further that, for the avoidance of
doubt, the persons listed as EDG Permitted Contacts are not EDG Trading
Personnel.

“Employee” means, with respect to any entity, any owner, principal, officer,
director, employee or other agent or representative of such entity, and any
Affiliate of any of such owner, principal, officer, director, employee, agent or
representative.

“Material Non-Public Information” means information relating to Counterparty or
the Shares that (a) has not been widely disseminated by wire service, in one or
more newspapers of general circulation, by communication from Counterparty to
its shareholders or in a press release, or contained in a public filing made by
Counterparty with the Securities and Exchange Commission and (b) a reasonable
investor might consider to be of importance in making an investment decision to
buy, sell or hold Shares. For the avoidance of doubt and solely by way of
illustration, information should be presumed “material” if it relates to such
matters as dividend increases or decreases, earnings estimates, changes in
previously released earnings estimates, significant expansion or curtailment of
operations, a significant increase or decline of orders, significant merger or
acquisition proposals or agreements, significant new products or discoveries,
extraordinary borrowing, major litigation, liquidity problems, extraordinary
management developments, purchase or sale of substantial assets and similar
matters.

“Program-Related Communication” means any Communication the subject matter of
which relates to the Master Confirmation or any Transaction under the Master
Confirmation or any activities of JPMorgan (or any of its Affiliates) in respect
of the Master Confirmation or any Transaction under the Master Confirmation.

 

6